DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20, of copending Application No. 15/934766 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filhaber US Pub No. 2018/0203249. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a processor that varies the exposure level setting in a plurality of discrete increments, and that stores an image of the reflected light for each of the increments; and a determination process that combines the stored images and that aligns the combined images with respect to a model image, wherein points from the combined images are selected based upon proximity to the model image”, in combination with the rest of the limitations of claim 1.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “varying the exposure level setting in a plurality of discrete increments and respectively storing an image of the reflected light for 

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a processor that varies the exposure level setting in a plurality of discrete increments, and that stores an image of the reflected light for each of the increments; and a determination process that combines the stored images to generate a 2D image therefrom and that aligns the 2D with respect to a model image”, in combination with the rest of the limitations of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877